Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. 2018--175088, filed in Japan on 09-19-2018.
Preliminary Amendment
Applicant submitted a preliminary amendment on 07-19-2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.
Claim Rejections - 35 USC § 112
Claim 2 has been cancelled therefore the previous 112 rejection is rendered moot. 
Applicant Arguments
Argument 1 asserts that Marino in view of Li fails to teach “specifying a second region where a plurality of the detected first regions overlap”
Argument 2 asserts that Marino in view of Li fails to teach “updat[ing] a background image based on any of the obtained images and the specified second region. 


Examiner Responses
Regarding Argument 1, Examiner finds the argument persuasive and agrees that Marino fails to teach the cited claim limitation. Therefore, the rejection has been withdrawn. However, in light of the amended claims, a new rejection has been issued with Yamanaka in view of Hirosawa. 
Regarding Argument 2, Examiner finds the argument persuasive and agrees that Marino fails to teach the cited claim limitation. Therefore, the rejection has been withdrawn. However, in light of the amended claims, a new rejection has been issued Yamanaka in view of Hirosawa.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 7, 9, 10, 14, 15, and 17 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamanaka (U.S. Application Patent Pub. No. 2015/0125032 A1) in view of Hirosawa (U.S. Patent Application Pub No. 2006/0078224 A1).
Regarding claim 1, Yamanaka teaches an image processing apparatus comprising: one or more memories that store a set of instructions; and one or more processors (4) that execute the instructions to obtain images which are captured by an image capturing (2, 3, para. [0064], Yamanaka teaches a device which includes a camera and an image obtainer) device in a specific period including a plurality of detection periods (para. [0074], Yamanaka teaches obtained images at a predetermined time interval), detect a first region for a detection period based on the obtained images (4, 4a/b, para. [0069] [0080], Yamanaka teaches extracting a detection target region either in motion or at rest based on consecutively captured images), the first region being formed from pixels each having a change in pixel value below a threshold in the detection period (S5, para. [0100] [0108], Yamanaka teaches determining the detection region based on pixel differences being either above or below a threshold), specify a second region where a plurality of the detected first regions overlap (4c, para. [0123], Yamanaka teaches determining a region at which two regions overlap each other), 

	Yamanaka does not teach updating the background image based on detection of two overlapping regions. 

	Hirosawa is also in the field image identification and manipulation. Hirosawa teaches the imaging device which executes instructions to update a background image based on any of the obtained images and the specified second region (7, 8, S4, para. [0202] [0236] [0243], Hirosawa teaches a background correction unit based on the detection of two object regions). 
Yamanaka by incorporating the background correction means that is taught by Hirosawa, to make the invention that detects overlapping regions (Yamanaka) and calculated a background correction based on the detection of two potentially overlapping objects (Hirosawa); thus, one of ordinary skilled in the art would be motivated to combine the references since this would help create a natural looking background in the case of composite images (Hirosawa, para. [0009]).
            Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 19, Yamanaka in view of Hirosawa teaches an automatic image recognition system which updates background features based on detected overlapping regions. Yamanaka in view of Hirosawa further teaches the apparatus, wherein the one or more processors further execute the instructions to specify a third region by performing image processing on an image representing the specified second region (para. [0083], Yamanaka teaches creating specifying different regions C1, C2, C3… within the image).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 3, Yamanaka in view of Hirosawa teaches an automatic image recognition system which updates background features based on multiple detected regions. Yamanaka in view of Hirosawa further teaches the apparatus, wherein the image processing comprises spatial processing (4, para. [0093]. Yamanaka teaches a difference image creator which calculates spatial differences between pixel regions in successive images).

Regarding claim 4, Yamanaka in view of Hirosawa teaches an automatic image recognition system which updates background features based on multiple detected regions. Yamanaka in view of Hirosawa further teaches the apparatus, wherein the image processing comprises smoothing processing using a spatial filter (122, para. [0214], Yamanaka teaches use of a neutral density filter with the image sensor).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 5, Yamanaka in view of Hirosawa teaches an automatic image recognition system which updates background features based on multiple detected regions. Yamanaka in view of Hirosawa further teaches the apparatus, wherein the image processing comprises expansion processing and contraction processing (para. [0718], Hirosawa teaches calculating the amount of expansion or reduction in an image).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 6, Yamanaka in view of Hirosawa teaches an automatic image recognition system which updates background features based on multiple detected regions. Yamanaka in view of Hirosawa further teaches the apparatus, wherein a background image is updated using pixel values of pixels in a region which is included in any of the obtained images and corresponds to the third region (para. [0723], Hirosawa teaches generating a transformed image using pixel values of the original image or the second object image).

Regarding claim 7, Yamanaka in view of Hirosawa teaches an automatic image recognition system which updates background features based on detected overlapping regions. Yamanaka in view of Hirosawa further teaches the apparatus, wherein the background image is updated by using a newest image among the obtained images (para. [0263], Hirosawa teaches correcting the background image based on the first object image).\
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 9, Yamanaka in view of Hirosawa teaches an automatic image recognition system which updates background features based on detected overlapping regions. Yamanaka in view of Hirosawa further teaches the apparatus, the second region is specified in each of the plurality of the detection periods to be started at different timing from one another (para. [0351], Hirosawa teaches photographing images at different times).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 10, Yamanaka in view of Hirosawa teaches an automatic image recognition system which updates background features based on differently detected regions. Yamanaka in view of Hirosawa further teaches the apparatus, wherein the one or more processors further execute the instructions to specify a third region by performing image processing on an image that represents the respective specified second regions (para. [0383], Yamanaka teaches dividing the detected region into a plurality of regions for further processing).

 Regarding claim 14, Yamanaka in view of Hirosawa teaches an automatic image recognition system which updates background features based on differently detected regions. Yamanaka in view of Hirosawa further teaches the apparatus, wherein the one or more processors further execute the instructions to separate, based on the updated background image, a foreground region from a background region in each of images which are captured by the image capturing device in another specific period (para. [0166], Hirosawa teaches separating a region of an object from the background portion of the image).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 15, Yamanaka in view of Hirosawa teaches an automatic image recognition system which updates background features based on differently detected regions. Yamanaka in view of Hirosawa further teaches the apparatus, wherein the foreground region includes pixels each determined to have a difference equal to or above a threshold between the updated background image and any of the images which are captured by the image capturing device in another specific period (para. [0087, Hirosawa teaches extracting object regions from the background by evaluating pixel values against a threshold value).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
 Regarding claim 17, Yamanaka teaches a method of controlling a processing apparatus, the method comprising: obtaining images which are captured by an image capturing (2, 3, para. [0064], Yamanaka teaches a device which includes a camera and an image obtainer) device in a specific (para. [0074], Yamanaka teaches obtained images at a predetermined time interval), detecting a first region for a detection period based on the obtained images (4, 4a/b, para. [0069] [0080], Yamanaka teaches extracting a detection target region either in motion or at rest based on consecutively captured images), the first region being formed from pixels each having a change in pixel value below a threshold in the detection period (S5, para. [0100] [0108], Yamanaka teaches determining the detection region based on pixel differences being either above or below a threshold), specifying a second region where a plurality of the detected first regions overlap (4c, para. [0123], Yamanaka teaches determining a region at which two regions overlap each other), 

	Yamanaka does not teach updating the background image based on detection of two overlapping regions. 

	Hirosawa is also in the field image identification and manipulation. Hirosawa teaches the method which comprises updating a background image based on any of the obtained images and the specified second region (7, 8, S4, para. [0202] [0236] [0243], Hirosawa teaches a background correction unit based on the detection of two object regions). 
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamanaka by incorporating the background correction means that is taught by Hirosawa, to make the invention that detects overlapping regions (Yamanaka) and calculated a background correction based on the detection of two potentially overlapping objects (Hirosawa); thus, one of ordinary skilled in the art would be motivated to combine the references since this would help create a natural looking background in the case of composite images (Hirosawa, para. [0009]).

Regarding claim 18, Yamanaka teaches a non-transitory computer readable storage medium storing a program which cause a computer to perform the steps of: obtaining images which are captured by an image capturing (2, 3, para. [0064], Yamanaka teaches a device which includes a camera and an image obtainer) device in a specific period including a plurality of detection periods (para. [0074], Yamanaka teaches obtained images at a predetermined time interval), detecting a first region for a detection period based on the obtained images (4, 4a/b, para. [0069] [0080], Yamanaka teaches extracting a detection target region either in motion or at rest based on consecutively captured images), the first region being formed from pixels each having a change in pixel value below a threshold in the detection period (S5, para. [0100] [0108], Yamanaka teaches determining the detection region based on pixel differences being either above or below a threshold), specifying a second region where a plurality of the detected first regions overlap (4c, para. [0123], Yamanaka teaches determining a region at which two regions overlap each other), 

	Yamanaka does not teach updating the background image based on detection of two overlapping regions. 

	Hirosawa is also in the field image identification and manipulation. Hirosawa teaches the method which comprises updating a background image based on any of the obtained images and the specified second region (7, 8, S4, para. [0202] [0236] [0243], Hirosawa teaches a background correction unit based on the detection of two object regions). 
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamanaka by incorporating the Hirosawa, to make the invention that detects overlapping regions (Yamanaka) and calculated a background correction based on the detection of two potentially overlapping objects (Hirosawa); thus, one of ordinary skilled in the art would be motivated to combine the references since this would help create a natural looking background in the case of composite images (Hirosawa, para. [0009]).
            Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 20, Yamanaka in view of Hirosawa teaches an automatic image recognition system which updates background features based on differently detected regions. Yamanaka in view of Hirosawa further teaches the apparatus, wherein the plurality of detection periods do not overlap each other (para. [0351], Hirosawa teaches photographing images at different times).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Miyano et al. (US Pub. No. 2017/0186179 Al) teaches a detection unit which received a plurality of frames and calculates respective differences using a first and second background model.
Moed et al. (US Patent Pub. No. 6,141,433) teaches a method for extracting relevant image information from a video frame by comparing image information.
Oyaizu et al. (US Pub. No. 2011/0243451 Al) teaches an image processing apparatus which estimates image differences for use in background detection.
Kim et al. (US Pub. No. 2018/0165052 Al) teaches a display apparatus that displays an image which generates image content based on background image data.
Allowable Subject Matter
Claims 8, 11 – 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664